                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

DERRICK D. FREDERICK,

       Petitioner,

v.                                               Case No. 4:19cv367-MW/CAS

MARK INCH, Secretary,
Florida Department of Corrections,

      Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation to Transfer § 2254 Petition. ECF No. 3. Upon consideration, no

objections having been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “The case file, including any service copies and

pending motions, is TRANSFERRED to the United States District Court for the Middle

District of Florida, Jacksonville Division, for all further proceedings.”   The Clerk shall

close the file.

      SO ORDERED on September 10, 2019.


                                          s/ MARK E. WALKER
                                          Chief United States District Judge
